Citation Nr: 1122167	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-36 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and May 2009 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California denied service connection for a left shoulder disorder, hypertension, bilateral hearing loss, and tinnitus, and denied service connection for bilateral pes planus, respectively.  The Veteran moved to Oklahoma during the course of the appeal, and jurisdiction of his appeal was transferred to the RO in Muskogee, Oklahoma.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




The issues of entitlement to service connection for a left shoulder disorder and hypertension are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

2.  A chronic bilateral hearing loss disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

3.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters in May 2008 and March 2009 complied with VA's duty to notify the Veteran with regards to the issues of service connection for bilateral hearing loss and tinnitus, and service connection for bilateral pes planus, respectively.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims of service connection for bilateral hearing loss and tinnitus.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issues of service connection for bilateral hearing loss and tinnitus were obtained in October 2008 and November 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that a medical opinion on the question of service connection for bilateral pes planus is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or that any currently diagnosed bilateral pes planus is related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

	1.  Bilateral Pes Planus

The Veteran contends that he has bilateral pes planus that is related to his military service.  In his April 2010 Substantive Appeal, the Veteran asserted that he had flat feet since birth and that his service aggravated his condition.  

The Veteran's STRs show no treatment for, or diagnosis of, bilateral pes planus.  His September 1966 induction examination showed clinically normal feet; the Veteran reported having athlete's foot, but no foot disorder was diagnosed.  The Veteran's discharge examination in August 1968 also showed clinically normal feet; the Veteran reported having tinea pedis, but again no foot disorder was diagnosed.  

According to post-service medical records, the Veteran was diagnosed with bilateral pes planus in September 2008.  None of the Veteran's treatment records contain any opinion regarding the etiology of his bilateral pes planus.

The Veteran testified at his May 2011 hearing that no foot problems were noted at entry to service and that he first sought treatment for his feet during basic training at Fort Bliss, Texas.  The Veteran also testified that he sought treatment multiple times in service for his feet.  Additionally, the Veteran testified that he sought treatment from a private physician for his feet in 1969, but could not remember the name of the physician.  The Veteran also clarified that he only assumed that he was born with flat feet based on research and since it ran in the family.  

Based on a review of the evidence, the Board finds that service connection for bilateral pes planus is not warranted.  The Veteran's STRs fail to show any in-service incurrence or aggravation of an injury or disease to his feet.  Therefore, the Board finds that the evidence does not support a finding of an injury or disease to his feet actually occurred.  In reaching this conclusion, the Board acknowledges the Veteran's testimony regarding receiving treatment in service for his feet; however, a review of the service treatment records fails to show any treatment for his feet.  Notwithstanding the Veteran's contentions, the Board is more persuaded by the contemporaneous service evidence that does not show any foot disorders and that casts doubt on the Veteran's credibility.

In this regard, the Board notes that the Veteran's STRs show treatment for several conditions, including syphilis, a finger laceration, chest pain, and a fever blister, but are silent for any complaints related to his feet.  Additionally, although the Veteran indicated having foot trouble in his report of medical history for his August 1968 discharge examination, he indicated that the trouble was tinea pedis as opposed to any foot pain.  In light of the Veteran making contemporaneous reports of other issues, but no complaints of any foot problems, the Board finds that the objective medical evidence of record outweighs the credibility of his reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Therefore, the Board finds that the evidence does not support a finding that the Veteran incurred any injury or disease, except for tinea pedis, to his feet in service or that his bilateral pes planus had its onset in service.

Moreover, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran's bilateral pes planus is related to his military service.  

In the absence of any findings of foot problems in service (except for tinea pedis), the Board finds that the onset of any post-service bilateral pes planus did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing foot complaints until 2008, over four decades after discharge from service.  The Board acknowledges the Veteran's testimony that he sought treatment from a private physician for his feet in 1969; however, the Veteran does not remember the name of that physician and therefore, no such records have been obtained.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of foot complaints, symptoms, or findings for over four decades between the period of active service and his first complaint is itself evidence which tends to show that bilateral pes planus did not have its onset in service or for many years thereafter.  

Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a relationship between the Veteran's bilateral pes planus and his active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's feet or competent evidence of an association between his bilateral pes planus and his active duty, service connection for bilateral pes planus is not warranted.  

With regards to the Veteran's contention that he had pes planus prior to service and that his service aggravated his pes planus, as noted above, no foot disorder except athlete's foot was noted at entrance.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Veterans are presumed to have entered service in sound condition as to their health.  Therefore, the Board finds that the evidence does not support a finding that the Veteran in the present appeal had pes planus prior to service, and aggravation of a pre-existing disability need not be addressed.

The Board acknowledges the Veteran's belief that he has bilateral pes planus that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral pes planus is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	2.  Bilateral Hearing Loss 

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs include an audiological evaluation at his entrance examination in September 1966.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
10 (20)
5 (10)
LEFT
10 (25)
0 (10)
0 (10)
25 (35)
20 (25)

The Board observes that the Veteran's discharge examination in August 1968 did not include audiometric readings; a notation of "no history of hearing difficulty" was made.  The Veteran DD 214 shows that his military occupational specialty (MOS) was that of a construction equipment operator.  The Veteran has indicated that he specialized in motorized road grades.  Accordingly, acoustic trauma as the result of the Veteran's duties for his MOS is conceded.  

According to post-service medical records, a VA examination in October  2008 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Board observes that, due to impacted cerumen, no audiometric testing was performed at an earlier July 2008 examination.  At both examinations, the Veteran reported noise from bulldozers and earth movers; he denied using hearing protection in service.  Post-service, the Veteran reported that he sold life insurance, was a computer consultant, and was a newspaper editor.  He denied a history of head injury/trauma; ear disease/pathology; familial history of hearing loss; and vertigo.  The examiner in October 2008 opined that he could not resolve the issue of whether the Veteran's bilateral hearing loss was related to his military service without resort to mere speculation.  The rationale was that the Veteran reported a history of noise exposure during military service.  Configuration of the audiogram was consistent with noise exposure and presbycusis.  However, the Veteran had significant asymmetry with hearing loss poorer in the left ear and unilateral tinnitus in the left ear, which raised the concern of possible active retrocochlear pathology of the left ear.  Additionally, the service records had not been provided.  The examiner recommended an ENT consult.

An ENT consult was done in November 2008.  The Veteran reported that he first noticed right ear hearing loss in 1968 while operating heavy equipment.  He had no history of ear infection, blast, or blow to the ear or asymmetrical noise exposure.  Evaluation for neuroma was not done since the hearing loss had been asymmetrical for forty years.

After reviewing the claims file, the examiner provided another opinion in November 2009.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure during service or aggravated by presbycusis.  The examiner noted that the Veteran reported that the onset of his hearing loss was in service.  The examiner opined that the Veteran's entrance physical showed normal hearing bilaterally.  The examiner observed that the Veteran's discharge examination did not include a test of the Veteran's hearing and that there was a notation of "no history of hearing difficulty."  Therefore, the presence/absence of hearing loss prior to or during military service could not be determined.  Therefore, hearing loss was less likely as not caused by noise exposure in service or aggravated by presbycusis.  The examiner indicated that the opinion was based on the Veteran's case history, claims file review, and configuration of audiogram.

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  The Board acknowledges that the Veteran had in-service acoustic trauma and has a current bilateral hearing loss disability as defined by VA, but the evidence fails to show a nexus between his service and his current disability.  The only medical opinion of record, that of the VA examiner, indicates that the Veteran's current bilateral hearing loss is not the result of in-service acoustic trauma.  The examiner based his opinion on the Veteran's case history, claims file review, and configuration of audiogram.  There is no indication that any medical professional has provided any opinion indicating that the Veteran's bilateral hearing loss is related to his military service.  The VA examiner's opinion is uncontradicted.

The Board acknowledges the Veteran's report in November 2008 that he first notice right ear hearing loss in 1968.  In this regard, the Board observes that the Veteran's discharge examination was in August 1968.  Although no audiometric testing was done at discharge, a notation was made of "no history of hearing difficulty."  In light of the Veteran reporting no history of difficulty at discharge, the Board concludes that the evidence does not support the Veteran's assertion that he noticed right ear hearing loss at that time.  Additionally, there are no treatment records from 1968 showing complaints of hearing loss.  Therefore, the Board finds that the evidence does not support a finding that the onset of the Veteran's current bilateral hearing loss was in service or shortly thereafter.  

There is no indication until 2008 that the Veteran met VA's definition of hearing loss or even complained of hearing loss.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral hearing complaints, symptoms, or findings until over four decades between the period of active service and claim is itself evidence which tends to show that any bilateral hearing loss did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of bilateral hearing loss associated with the Veteran's active duty.  Without continuity of pertinent symptomatology after service or competent evidence of an association between the Veteran's bilateral hearing loss and his active duty, service connection for bilateral hearing loss is not warranted.  

Additionally, there is no evidence that the Veteran's bilateral hearing loss was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board acknowledges that the Veteran entrance examination showed elevated thresholds.  In this regard, the Board observes that the thresholds for normal hearing are 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Schroeder et al. eds., Current Medical Diagnosis & Treatment, 1988, pages 110-111).  Thus, the Veteran showed some degree of hearing loss, as he showed a threshold of 20 at 3000 Hertz in his right ear, which is the highest threshold for normal hearing; and thresholds of 25 at 500 Hertz, 35 at 3000 Hertz, and 25 at 4000 Hertz in his left ear.  However, no hearing loss disability was noted at entrance, and the VA examiner in reviewing the Veteran's STRs opined that the Veteran had normal hearing bilaterally at entrance to service.  At no time during the appeal has the Veteran indicated that he had bilateral hearing loss prior to service that was aggravated by his service, nor does the evidence show a hearing loss disability prior to service that was aggravated by service.  Therefore, the Board finds that a remand for a new examination to address whether the Veteran had pre-existing hearing loss that was aggravated by service is not warranted.  

The Board further acknowledges the Veteran's belief that his bilateral hearing loss is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.

	3.  Tinnitus

As discussed above, acoustic trauma as the result of the Veteran's duties for his MOS has been conceded.  Additionally, the Veteran has reported that his tinnitus began in service due to sounds of roaring engines.  See January 2009 statement. 

Also as discussed above, the Veteran was afforded a VA examination in September 2008 where he reported his in-service acoustic trauma and denied post-service acoustic trauma.  The Veteran reported that his tinnitus occurred in the left ear and was recurrent and constant.  At a VA examination in October 2008, the examiner indicated that they could not render an opinion regarding whether the Veteran's tinnitus was related to his service without resort to mere speculation.  The Board observes that in November 2008, the Veteran indicated that he had right ear tinnitus as well as left ear tinnitus.  The September 2008 and October 2008 examiner provided a negative nexus opinion in November 2009.  However, the examiner's rationale addressed whether bilateral hearing loss was related to service, but did not provide a rationale regarding the Veteran's tinnitus.  

At the Veteran's hearing, he testified that he first noticed tinnitus in 1967 and that it has continued to the present.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  Initially, as previously discussed herein, in-service acoustic trauma is conceded.  Here, the Veteran has reported noticing tinnitus in service and that it has continued since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is no objective evidence until 2008 showing tinnitus, the Board finds the Veteran competent and credible regarding his reports that he noticed tinnitus in service.  In this regard, the Veteran has not contended that he ever sought treatment for tinnitus in service or post-service, as opposed to his claim for service connection for pes planus.  As discussed in detail above, the Board has found that the objective evidence of record does not support the Veteran's contentions for his other service connection claims.  However, regarding his tinnitus, there is no objective evidence to cast doubt on his credibility in light of the Veteran never reporting having been seen or treated for tinnitus.  

The Board finds that the evidence supports a finding of the onset of tinnitus in service and a continuity of symptomatology.  The Board acknowledges the VA examiner's negative nexus opinion; however, no rationale for such opinion was provided.  Thus, the Board finds that opinion to lack probative value, especially as it did not address the Veteran's lay contention of first noticing tinnitus in service.  

Based on the evidentiary posture as discussed herein, the Veteran's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims for service connection for a left shoulder disorder and hypertension.  The Veteran testified that he sought treatment for his left shoulder from a private physician, Dr. U., located in Oklahoma City.  See hearing transcript, pg. 12.  The Veteran further testified that he submitted his private treatment records to his VA physicians; however, there is no indication that such records were also submitted to the RO.  The Board observes that there are no records from Dr. U. in the claims file.  Therefore, the Board finds that a remand is necessary to obtain pertinent treatment records related to the Veteran's left shoulder from Dr. U.

With regards to the Veteran's hypertension, the Veteran testified that he was first diagnosed with hypertension in service.  Id. at pg. 21.  A review of the Veteran's STRs does not indicate any diagnosis of hypertension.  However, in his report of medical history for his August 1968 discharge examination, the Veteran reported having had high or low blood pressure.  He indicated that he had transient episodes of postural hypotension, but that he also had elevated blood pressure at Ft. Lewis one year earlier.  According to post-service medical records, the Veteran has been diagnosed with hypertension since February 2008.  Although episodes of low blood pressure were reported in service, in light of the report of elevated blood pressure at Ft. Lewis in 1967, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine whether a single episode of elevated blood pressure in service was indicative of the later diagnosed hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, it appears that the Veteran received continuous treatment from the VA Medical Center (VAMC) in Sacramento, California prior to his move to Oklahoma, and that he currently receives treatment from the VAMC in Oklahoma City, Oklahoma.  Thus, pertinent ongoing treatment records, dated from December 2008 from both facilities, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service left shoulder and hypertension treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. U; and from the VAMCs in Sacramento, California and Oklahoma City, Oklahoma since December 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed hypertension is related to his military service.  The examiner should address the August 1968 report of medical history showing a report of elevated blood pressure one year earlier.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate issues of entitlement to service for a left shoulder disorder and hypertension.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


